Exhibit 10.1
 
RENMINBI LOAN CONTRACT
(Short Term)
SERIAL NO.: 2009 YISHUI BOC loan 017#
 
 
BORROWER:
SHANDONG LONGKONG TRAVEL DEVELOPMENT CO., LTD



 
Business License No.: 371323228005080
 
Corporate Representative/responsible: ZHANG SHANJIU
 
Address of living place: West to Yongfu village Yaodianzi town, Yishui County

 
Zip:  276400
 
Account bank and Account:



 
Bank of China Yishui Branch
 
Telephone: 0539-2553788              Fax: 0539-2553788


Lender:    BANK OF CHINA YISHUI BRANCH
 
Corporate Representative/responsible: LUAN SHUFENG
 
Address of living Place: 66# Changan Road, Yishui County
 
Zip: 276400
 
Telephone: 0539-2551919               Fax: 2266158


After an negotiation on the basis of equality between Borrow and Lender, both
party agreed to sign the Contract about money borrowing from Lender.
 
 
 
 

--------------------------------------------------------------------------------

 
  
 

I.   Loan Amount             Loan Amount: (In words) RENMINBI: FIFTEEN MILLION
Yuan                   (In number)     RMB15,000,000.00 Yuan

 

II.   Loan Term           Loan term is 11 months, starting from the date the
fund is drawn; if the fund is drawn in installments, it shall be started from
the first drawing day.         Lender shall follow the fund drawing schedule
strictly under the contract. If the drawing date is later than the dater under
the contract, the repayment shall be made according to the date under the
Contract. 

 

III.   Loan Purpose          
Loan Purpose is: WORKING CAPITAL
       
Without the consent from the Lender, the Borrower shall not change the purpose
of the Loan, including, but not limited, investing on stock or securities, any
project that prohibited by laws, regulations, monitoring rules, and government
policy. Or the project is not legal approved, and the project or purpose is
prohibited to invest with bank loan.

 



 

VI.  
Loan Interest and Computation
        1. 
Loan interest rate
     
The loan interest rate is a fixed rate, annual rate is 5.38% , it shall be
remained unchanged under the Loan term under the Contract.



 



 
 
 

--------------------------------------------------------------------------------

 
 

2. Interest computation        
The interest shall be calculated starting from the loan fund drawing date,
according to the amount and the days used of the loan.
       
Calculation Formula: Inerest = principle X days used X daily interest rate.
     
The basis of daily interest rate is 360 days/year,
                                   Daily rate = annual rate/360 







 





 

3. Payment of Interest        
The borrower shall repay the interest by following ways:
       
By season, the 20th day of the last month of the season shall be the due date,
the 21st shall be the pay day.
     
If the interest due date of the last term of Loan principal is not the exact
interest pay day, the due date of the last term shall be regarded as the
interest pay day. And Borrower shall complete the payable interest.

 
 

4. Penalty Interest             (1) The Borrower fails to repay the Loan under
the items of Main Contract, the overdue part of the Loan, shall be paid with an
overdue penalty interest starting form the date when the loan is due.  It shall
be carried on till the debt is completed.            
The overdue interest rate is that: the loan interest rate under the Item 1 of
the contract PLUS 50%.

 



 
 
 

--------------------------------------------------------------------------------

 
 

  (2) The Lender changes the purpose of the Loan under Main Contract, the part
of the laon shall be repaid with a Changed Purpose Penalty Rate starting from
the date when the purpsoe of the part of Loan is changed.  It shall be carried
on till the debt is completed.            
The penalty interest for changing loan purpose shall be the lending rate
describing in Item IV.4 PLUS 100%.

 

  (3) To the Loan that is overdue and changed purpose, the interest shall be
calculated with the Purpose Changed Penalty Rate till the debt is completed.    
      (4)
The Lender fails to repay interest on time, the Loan interest rate shall be
calculated under the Item IV.3.  During the Loan term, a compund interest shall
be added to the normal rate under Item IV.4. (1); during the overdue term, the
Penalty Interest rate shall be applied.
        (5)  To Penalty interest and Compound interest, if the official Loan
Interest Rate is adjusted, it shall be calculated by period.

 

IV. Condition of Loan Fund Drawing            The Lender shall satisfy the
Lender the following conditions to be qualified to Fund Drawing.

 
 
 
 

--------------------------------------------------------------------------------

 







 

  1. The contract and attached amendment is effective.            
The overdue interest rate is that: the loan interest rate under the Item 1 of
the contract PLUS 50%.

 

  2. The Borrower has provided Guaranty as Borrower required, the Guaranty
Contract becomes effective and the following procedure is completed, authorized
approval, registry or documents filed.           3.
The Borrower has reserved the Borrower such items related to carrying out the
contract, the document of Lender, receipts, seal, staff list, specimen
signature, and complete related warrant.
        4. The Borrower opened account related to carrying out the contract.    
    5. In 3 working days advance before the fund drawing, the Borrower shall
submit the writing application for fund drawing and other documents related to
loan purpose, starting drawing processing.          6.  The Borrower has
submitted Lender the letter of power of attorney or board resolution that
approved by board meeting or other company department to agree to sign and carry
out the contract.          7.  Other conditions by laws or a bilateral
agreement.          The Borrow fails to satisfy the Lender above conditions, the
Lender may reject the Fund Drawing from the borrower with an exception that the
Lender agreed to release fund. 

 

VI.  
Loan Interest and Computation
         

  1. The Borrow shall drawdown the fund in a lump sum on the date of :
27-11-2009           2.
The rest part that is not drawn after drawdown date, the Lender may reject
another drawdown application.

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
The Lender agrees to release the loan fund, if any, delay drawdown, the delayed
fund shall be charged a commitment charge in a amount of 0.03% of the delayed
fund amount. The part of rejected loan, shall be charged a commitment charge at
a amount of 0.03% of the rejected loan.

 

VII.  
Repayment of Loan
         

  1. The Borrower shall repay all the debt under the items of the contract on
the Loan term expired day with an exception that the expired date changed in an
agreement.           If Borrower needs to change above repayment plan, a writing
application shall be submitted 7 working days in advance before the loan expired
date, the amendment of repayment plan shall be accepted in writing by both
parties.    

  2. The Borrower may decide the repayment schedule of paying the principal
first or paying the interest first, when both principal and interest are overdue
with an exception that agreed in another agreement. Repayment by installment,
the borrower may decide the payment schedule of each term; More overdue Loan
contracts existing between Borrower and Lender, the Borrower may decide the
repaying order of the contracts.

 
 
 
 

--------------------------------------------------------------------------------

 
 

  3.
With an exception that agreed in another agreement, the Borrower may repay the
loan in advance, a writing notice shall be provide to Lender in 7 working days
advance. The payment in advance shall be paid to the last term of the loan in a
reverse order.

       
The Lender has the right to charge a compensation to the prepayment  at a ratio
of 10%.

 

  4. Repayment order as following:           The Borrower shall deposit enough
money in such account before 1 working day in advance to repay the Loan, and the
Lender may withdraw the money from the account on the date of each debt due.

 

  Depositor: SHANDONG LONGKONG TOURISM DEVELOP CO., LTD       Account:

 

VIII.  
GUARANTEE
         

  1. The guaranty type of the contract:             The contract is the main
contract to the Contract of Mortgage of Maximum amount that provides Guarantee
signed between Lender and Mortgagor: YISHUI YINHE TOURISM DEVELOPING CO., LTD,
reference No. 2009 Yishui BOC MAM- 017#.            
The contract is the main contract to the Contract of Mortgage of Maximum amount
that provides Guarantee signed between Lender and Mortgagor: JUNAN TIANMADAO
TOURISM DEVELOPING CO., LTD, reference No. 2009 Yishui BOC MAM- 017-1#.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

   
The contract is the main contract to the Contract of Mortgage of Maximum amount
that provides Guarantee signed between Lender and Mortgagor: YISHUI YINHE
TOURISM DEVELOPING CO., LTD, reference No. 2009 Yishui BOC MAM- 017-2#.
           
The contract is the main contract to the Contract of Mortgage of Maximum amount
that provides Guarantee signed between Lender and Mortgagor: JUNAN TIANMADAO
TOURISM DEVELOPING CO., LTD, reference No. 2009 Yishui BOC MAM- 017-1#.
         
The contract is the main contract to the Contract of Mortgage of Maximum amount
that provides Guarantee signed between Lender and Mortgagor: ZHANG SHANJIU,
reference No. 2009 Yishui BOC MAM- 017-4#.

 

  2. The matter that the Lender concluded that may affect the Borrower to carry
out the contract occurs to the Borrower or Guarantor, or the Guarantee Contract
becomes invalid, cancelled or terminated, or Borrower or Guarantor's financial
situation worsening or involved in a material lawsuit or arbitration, or other
reason may affect him to carry out the contract, or the guarantor breaches other
contract between the Lender and Guarantor during the guarantee period of the
Contract, or the Guaranty is depreciated, damaged, lost, sealed up that cause
the guarantee value to decrease or loss, in such events, the Lender may require
the borrower to provide another new Guarantee or change another Guarantor to
guarantee the debt under the Contract.

 
 
 
 

--------------------------------------------------------------------------------

 
 

IX.  
Statement and Commitment
 

 

  1. Borrower statements as following:             (1) The Borrower is duly
organized and valid under the law of the People's Republic of China and has the
power and authority to own its property to consummate the transactions
contemplated in this contract and join the litigation, The Borrower has the
power to handle it assets used in operation.             (2)  The Borrower is at
its option to sign and perform this contract. It is the Borrower's true meaning
and has the power to sign this contract and it is not breach it article of
association or regulations or contracts. The procedure for signature and
performance or this contract has been gone through and fully effectiveness. The
Borrower already obtained or being obtained all permit, approval, file,
registration related to the signing and carrying out the Contract.            
(3) All documents, materials, reports and certificates provided to the Lender by
the Borrower for consummation of the contract is true, real, complete and
effective.               (4)  The purpose of the Loan that the Borrower applied
to the Lender is real, legal and no purpose to money laundering.   

 
 
 
 

--------------------------------------------------------------------------------

 
 

    (5) The matter that may affect the Borrower and the Guarantor's financial
situation or affect them to carry on the Contract. The Borrower shall not be
hiding from Lender.

 

  2. Borrower's commitments             (1) Provide the Lender the financial
statement (including, but not limited, annual report, quarter report, monthly
report) and other relevant documents as the Lender required.             (2)  A
reverse guarantee agreement or such similar agreement is signed between the
Borrower and Guarantor related to the guarantee obligation of the Contract, such
agreement shall not affect the Lender's equity under the Contract..            
(3)
Accept credit check and monitoring from the Lender with sufficient assistant and
co-operation.
            (4) 
Such events may affect the Borrower or Guarantor's financial situation or
carrying on the Contract, including, but not limited to any format split,
merger, joint venture, cooperation, jointly cooperation, dissolution, closedown,
liquidation, transformation; planning to go public, involved into a material
lawsuit or arbitration, or a material business operation difficulty situation
and a material financial situation worsening, or the Borrower breaches other
contracts, the Borrower shall provide a writing inform to the Lender; Any above
action the Borrower takes that may affect the Borrower's repaying ability,
Borrower shall inform Lender in writing in time.

 
 
 
 

--------------------------------------------------------------------------------

 
 

    (5)  The repayment to the Lender is prior to the debt that provided by
director(s) of company, and it shall be not behind other debt.             (6)
The Borrower shall not provide any stock dividend or bonus to shareholders in
such events: the net profit after tax is mull or loss in a accounting fiscal
year; the net profit could not cover the profit loss in last years; the net
profit before tax is not paid the payable principal, payable interest and
relevant expenses; or could not cover the payable principal and payable
interest.
            (7) 
Such events may affect the Borrower or Guarantor's financial situation or
carrying on the Contract, including, but not limited to any format split,
merger, joint venture, cooperation, jointly cooperation, dissolution, closedown,
liquidation, transformation; planning to go public, involved into a material
lawsuit or arbitration, or a material business operation difficulty situation
and a material financial situation worsening, or the Borrower breaches other
contracts, the Borrower shall provide a writing inform to the Lender; Any above
action the Borrower takes that may affect the Borrower's repaying ability,
Borrower shall inform Lender in writing in time.

 

X.  
Breach of Faith and Solution
 

 

  Any such event shall be regarded as breach of faith under the Contract:

 

    (1)  The Borrower fails to accomplish the obligation of repaying under the
Contract.             (2)
The Borrower changed the purpose of the Loan describing under the Contract.
            (3) 
Such events may affect the Borrower or Guarantor's financial situation or
carrying on the Contract, including, but not limited to any format split,
merger, joint venture, cooperation, jointly cooperation, dissolution, closedown,
liquidation, transformation; planning to go public, involved into a material
lawsuit or arbitration, or a material business operation difficulty situation
and a material financial situation worsening, or the Borrower breaches other
contracts, the Borrower shall provide a writing inform to the Lender; Any above
action the Borrower takes that may affect the Borrower's repaying ability,
Borrower shall inform Lender in writing in time.
       

    (4)  The event describing in item (4), paragraph 2, article IX of the
Contract occurs, the Lender believes the event may affect Borrower's and
Guarantor's financial situation or debt repaying ability, and the Borrower fails
to provide a new guarantor or changes the guarantor under the Contract.        
    (5)
The Borrower breaks the other obligation of the Contract.
            (6) 
The Borrower breaks agreements among Borrower and Lender and the other
organizations of Bank of China CO., Ltd.
       

    (7)  The Guarantor agreements among Guarantor and Lender and the other
organizations of Bank of China CO., Ltd.             (8)
Such events occur to Borrower, business operation terminated, company dismissed,
and business registration withdrawn or bankrupt.

 

 
In such above events, the Lender may take the following actions separately or
together in accordance with the fact.

 

  1. Require the Borrower or Guarantor to correct their breaches.           2.
Adjust, suspend or terminate the Borrower's Line of Credit partly or totally;
        3. Totally or partly, suspend or terminate the loan fund drawing
application under any contract between the Borrower and Lender, unreleased loan
fund, not yet applied trade financing activities.

 
 
 
 

--------------------------------------------------------------------------------

 
 

  4. Declare the principal and interest of un-repaid loans/trade financing
activities and account payable under the Contract or other contracts, totally or
partly due immediately.           5.
Terminate or cancel the Contract or, totally or partly terminate or cancel the
other contracts between the Borrower and Lender.
        6. Claim a compensation to the Borrower of loss caused by the Borrower's
breaches.      

  7. Inform in advance or after, transfer the money in the account that the
Borrower opened with the Lender or other organizations of Bank of China to repay
the part or total of the debt under the Contract. The undue money in accounts
would be regarded as due immediately. The currency in accounts is different from
that executed under the Contract, may computed applying with the current foreign
exchange rate.           8.
Claim the security interest.
        9. Claim the Guarantee from the Guarantor.      

  10. Other actions that Lender may regard that is necessary and possible.

 
 

XI.  
Reservation of Right
 

 

One of the parties fails to exercise its part or total rights, or not require
another party to take or fulfill the obligation partly or totally, that shall
not be regarded as the party waives the right or exempted from the right.

 
 
 
 

--------------------------------------------------------------------------------

 
 

 The right of toleration, extension or postpone to exercise the right, that one
of the parties carries out to another party, these activities shall not affect
any right and obligation under the Contract, and shall not be regarded as a
waive of the contract.

 

XII.  
Amendment, Modification and Termination
 

 

Both parties agreed that the Contract may be amended, modified in writing, any
amendment or modification shall be regarded as a non-separated part of the
Contract.

 
The Contract shall not be terminated before all rights and obligations are
fulfilled with an exception that regulated by laws and regulations or other
agreement between both parties.


Any invalidation of the items of the Contract shall not affect the legal force
of the other items.
 

XIII.  
Application of Law, Solution of Dispute
 



The contract applies for the Laws of People's Republic of China.


The Contract becomes effective, any dispute raises out during the signing,
carrying on the contract, shall be resolved by negotiation between two parties,
furthermore, any party may take such action as following:
 
Go to Court locating where the Lender or the organizations of Bank of China Co.,
Ltd business registered.
 
 
 
 

--------------------------------------------------------------------------------

 


During the period of resolving dispute, the other Items of Contract that not
related to the dispute shall be carried on. And that dispute shall not affect
the other Items of Contract to be carrying on.
 

XIIII.  
Expense
 

 
The Borrower shall be responsible for the expense related to signing, carrying
out, resolving dispute (including but not limited to, attorney service charge),
with an exception that the way both parties settled in another agreement or
stipulated by Laws.
 

XV.  
Appendixes
 

 
The following document and all the appendixes attached to the Contract for
performing the Contract shall be regarded as an integrated part of the Contract,
which shall have the same legal effect as the Contract.
 

  1. Fund drawing application           2.
Due bill

 

XVI.  
Other provision
         

 
1.  
The Borrower shall not transfer any right or obligation under the Contract to a
third party without a writing consent from the Lender.
 

 
2.  
The Borrower shall accept that, when it is needed, the Lender relegates carrying
on the Contract to other organizations of Bank of China, or transfers the loan
under the Contract to above organizations. The above organizations authorized by
the Lender have a right to carry out all the rights under the Contract, to raise
the dispute related to the Contract to a law court, an arbitration authority, to
apply for a law enforcement order from a Court.









 
 
 
 

--------------------------------------------------------------------------------

 
 

 
3.  
The legal successor or assignee of both (each) parties of Contract, shall be
legally bound by the Contract, with an exception that stipulated in another
agreement.
 

 
4.  
With an exception that agreed in another agreement, the Registration Address of
both parties describing in the Contract means living address and contact
address, and each party commits that provide a writing notify to another party
when above address is changed.
 

 
5.  
The deal under the Contract is carried out based on each separate benefit. As
laws or Regulations required, if any parties related to above deal compose a
Related Party or Related Person, no party of the Contract shall use the relation
to cause an influence in the equity of above deal.
 

 
6.  
The title and business name describing in the Contract is being used for
convenience, shall not be used in an explanation to the contain of Items, rights
and obligations of the Contract.

 
 

XVII.  
Become effective.
 

 
The Contract shall be effective from the date when it is signed by corporate
representative (or Principal) of each party and sealed by each party. The
Contract is made out in 2 duplicates, one for each party, with the same legal
enforcement.
 
 
 
 

--------------------------------------------------------------------------------

 




BORROWER
(Seal):  
SHANDONG LONGKONG TRAVEL DEVELOPMENT CO., LTD

 
Signature: 
 
 /s/ ZHANG SHANJIU

             

Date:
 
27-11-2009

                   

LENDER
(Seal):  
BANK OF CHINA CO., LTD YISHUI BRANCH

 
Signature: 
 
/s/ LI SHIMING

             

Date:
 
27-11-2009

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
BOC Loan Recording Voucher
Date:27-11-2009
 
Borrower:
Shandong Longkong Travel Development Co,.Ltd
Refer No.:
 
zx09-005
   
Borrowering Account:
409002493037131001
Depositing Account:409002493038093001
 
Amount:
(In words)RMB FifteenMillion
      (In Number): RMB15,000,000.00
 
Loan Date:
27-11-2009
Due Date:     27-10-2010
 
Loan Term:
11months
Loan Purpose:
working capital
           
Bank(seal):  Bank of China Co., Ltd Yishui Branch  (sealed)
Accountant Record:
        Loan Transferred  
      Borrow: Approved signed by Tan Xiuqin
     
      Lend:     Zhao Jianjun (signed)
       
Date:27-11-2009
     

 
Note:The slip insead of Loan releasing notice & Borrower collection notice
 
 
 
 

--------------------------------------------------------------------------------

 
 
RENMINBI DRAWDOWN NOTICE
No.: Year2009 Yishui BOC Loan-017#


To: Bank of China Co., Ltd Yishui Branch:


In accordance with the <<Renminbi Loan Contract (short term)>> No.: 2009 Yishui
BOC loan-017# between Borrower and you bank on the date of 27-11-2009. The
Borrower hereby notifies you that the Borrower plans to withdraw the fund in a
lump sum.


The Total Drawdown Amount is:
RENMINBI (currency)
 
Fifteen Million Yuan (in words)
 
15,000,000.00 (in number)

 
Now the Borrower requests the bank to transfer the loan fund to such following
Account: 409002493038093001 on the date of 27-11-2009.


The Notice is irrevocable. We ensure that we have satisfied the all precondition
to the drawdown under the loan application; when the loan fund is transferred to
our account, meanwhile, which shall mean that the debt to the lender is set
under the forenamed <<Loan Contract>>.




Applicant:(seal) _Shandong Longkong Travel Development Co,. Ltd(sealed)


Corporate Representative or/Authorized person:
 
Zhang Shanjiu （signed）



Date: 27-11-2009
 
 
 
 

--------------------------------------------------------------------------------

 
 
CONTRACT
OF
GUARANTEE OF MAXIMUM AMOUNT
 2009 Yishui BOC MMA 017-1#
 
 
 

Guarantor: JUNAN TIANMADAO TOURISM DEVELOPING CO., LTD     Business License
No.:  371327228013373     Corporate Representative/principal: ZHANG SHAN JIU    
Add: LAOPU TOWN JUNAN COUNTY     Zip:  276004     Tel: 0539-7837382 Fax:
0539-7837382         Creditor: BANK OF CHINA CO., LTD YISHUI BRANCH    
Corporate Representation:  LUAN SHUFENG     Add: 66# Changan Rd. Yishui County
Shandong province     Zip: 276400     Tel:  0539-2252736  Fax:  0539-2266158

                                                       
To ensure the debt under the Main Contract that describing in Article I of the
Contract to be carried out, the Guarantor agreed to provide the Guarantee to
Guarantee. Both parties agreed to sign this Contract based on an equal
negotiation. With an exception that stipulated by another agreement, the words
explanation shall be based on Main Contract.
 
 
 
 

--------------------------------------------------------------------------------

 


I.  
Main Contract

 
The main contract of this Contract is:
The Agreement of Credit Line and certain parts belong to Main Contract among
other signed or being signed single agreement item, amendment or supplement
based on above agreement; which signed between the Creditor and Debtor Shandong
Longkong Travel Development Co., Ltd, 2009 Yishui BOC GA 017#.
 
II.  
Main Creditor’s Right and Duration

 
With an exception that stipulated in another agreement, the Main Creditor’s
right means the debt made under Main Contract in following period:


From the date when the Agreement of Credit Line becomes effective till the date
that the life of debt stipulated in above agreement and the amendment,
supplement of the line of credit expires.
 
III.  
Maximum Amount of Guarantee

 
1.  
The Maximum amount of the guarantee contract:

 
Base currency: RENMINBI
(In words)    FIFTEEN MILLION YUAN
(In number) 15,000,000.00 Yuan
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.  
The date that the period of Main Debt expires describing in Article II, the debt
is regarded as the Main Debt under the Guarantee Contract, such following items
based on the Main Debt shall belong to the Main Debt guaranteed. The exact
amount shall be confirmed as it is repaid.

        
Interest: including legal interest, contract interest, compound interest,
penalty interest.
Liquidated damage;
Compensation;
Cost for realizing creditor’s right: including but not limited to lawsuit
expense, attorney service charge, notarial fees, and costs of execution.
The loss caused by breaching contract by debtor;
Other expenses payable.


The total amount of above two items shall be regarded as the maximum amount of
Guarantee.
 
IV.  
Type of Guarantee.

 
The type of Guarantee of the contract shall be joint guarantee.


V.  
Rising up Guarantee Liability

 
The debtor fails to repay on the contract pay day or contract pay day in advance
to creditor as scheduled under the Main Contract, the creditor may require the
Guarantee to provide the Guarantee obligation.
 
 
 
 

--------------------------------------------------------------------------------

 


The contract pay day mentioned in above paragraph contains of principal repaying
date, interest repaying date or the date that the debtor agrees to repay any
fund to Creditor as schedule under Main Contract. The contract pay day in
advance means that the date that Debtor rises up and a writing consent obtained
from Creditor, and the date that Creditor requires Debtor to repay the principal
and interest and/or any fund under the Main Contract in advance.


Any other co-existent Pledge Agreement or Guarantee related to the Main Debt
besides the Guarantee contract, shall have no influence with any right and
obligation under the Contract, the Guarantor shall not plead against Creditor
based on it.


VI.   Period of Guarantee
 
The period of guarantee under the Contract is that: 2 years from the date when
the period of Main Debt expires describing in Article II under the Contract.
 
During the period of Guarantee, the Creditor may require Guarantor to provide
the Guarantee for total debt or part of it, single or more fund, separately or
totally.
 
VII.  
Time for law action of Guaranteed Debt

 
The Main Debt unpaid yet, a relevant joint guarantee existing, the creditor
requires the Guarantor to provide the joint guarantee obligation before the
period of guarantee expires; the Guarantee obligation and the time for law
action shall be started from the date when Creditor claims the joint guarantee
obligation to Guarantor.
 
 
 
 

--------------------------------------------------------------------------------

 
 
VIII.  
Relation between this Contract and Main Contract

 
If Main Contract contains of the Agreement of Credit Line/General Agreement of
Credit Line Business, to extend the period of credit line/business cooperation,
a writing consent shall be obtained from the Guarantor. Without the consent or
the Guarantor rejects, the Guarantor shall only take the responsibility for the
Main Debt occur during the period of credit line/business cooperation in the
maximum amount, the Guarantee period is described in Article III under the
Contract, that remains unchanged.


To modify other contains or Items of the Agreement of Credit Line/General
Agreement of Credit Line Business, and a single agreement under certain Item of
it, the consent is not needed to get from the Guarantor, who shall provide the
guarantee to the changed Main contract in the maximum amount under Article III
of the Contract.


The maximum amount of Debt guaranteed may be adjusted in a writing format, with
an prior consent from both Creditor and Guarantor.


Without the consent from the Guarantor, the Creditor may entrust a part/total
rights and obligation under the items of Main Contract to other organizations of
Bank of China to carry on, or transfer the Main creditor’s right to a third
party; and debtor’s guarantee obligation remains unchanged.
 
 
 
 

--------------------------------------------------------------------------------

 
 
IX.  
Statement and Commitment

 
The Guarantor states and commits as follow:
 
 
1. The Guarantor is a corporate duly organized and valid under the law of the
People’s Republic of China and has the power and authority to own its property
to consummate the transactions contemplated in this contract and join the
litigation, The Guarantor has the power to handle it assets used in business
operation.

 
2. The guarantor is at its option to sign and perform this contract. It is the
Guarantor’s true meaning and has the legal power under the Articles of corporate
and bylaws to sign this contract.



The Guarantor is a corporate, providing Guarantee shall be approved by a
resolution through a board meeting, a shareholders meeting, a directors meeting
following the Articles of Corporation; if any item of the Articles of
Corporation describing the limitation of a Guarantee amount, the Guarantee
amount under the Contract shall not be exceed the limitation.


Singing the contract and carrying out it shall not breach its article of
corporation or regulations or contracts.
3.  
All documents, materials, reports and certificates provided to the Creditor by
the Debtor for consummation of the contract is true, real, complete and
effective.

4.  
Accept checking and monitoring to operation situation, financial statement from
the Creditor with sufficient assistant and co-operation.

5.  
No any material liability hiding from the Creditor as the contract being signed.

6.  
Such events may affect the Guarantor’s financial situation or carrying on the
Contract, including, but not limited to any format split, merger, joint venture,
cooperation, jointly cooperation, dissolution, closedown, liquidation,
transformation; planning to go public, involved into a material lawsuit or
arbitration, the Guarantor shall inform the Creditor in writing.

 
 
 
 

--------------------------------------------------------------------------------

 
 
X.  
Disclosure of Related Party and Inter Related Transaction in the Group Which the
Guarantor belongs to.

 
The both parties agreed to the item as following:


The Guarantor shall not be the Group Client defined in Commercial Bank Credit
Risk Management Group Client Guidance (refers: Guidance).
 
XI.  
Breach of Faith and Settlement

 
Any such event shall be regarded as breach of faith under the Contract:
 
(1)  
The Guarantor fails to accomplish the Guarantee obligation under the Contract.

(2)  
The statement the Guarantor provide to the Contract is not true, or breaking the
commitment in the Contract.

(3)  
The event describing in item 6, article IX, it may have a material influence
with Guarantor’s financial situation and the ability to carry on the Contract.

(4)  
Such events occur to Guarantor, business operation terminated, company
dismissed, and business registration withdrawn or bankrupt.

(5)  
The Guarantor breaks the other obligation of the Contract.

(6)  
The Guarantor breaks agreements among Guarantor and Creditor and the other
organizations of Bank of China CO., Ltd.



 
 
 

--------------------------------------------------------------------------------

 
 
In such above events, the Creditor may take the following actions separately or
together in accordance with the fact.
 
1.  
Require the Guarantor to correct their breaches.

2.  
Adjust, suspend or terminate the Creditor’s Line of Credit partly or totally;

3.  
Totally or partly, suspend or terminate the loan fund drawing application under
any contract between the Guarantor and Creditor, unreleased loan fund, not yet
applied trade financing activities.

4.  
Declare the principal and interest of un-repaid loans/trade financing activities
and account payable under the Contract or other contracts, totally or partly due
immediately.

5.  
Terminate or cancel the Contract or, totally or partly terminate or cancel the
other contracts between the Guarantor and Creditor.

6.  
Claim a compensation to the Guarantor of loss caused by the Guarantor’s
breaches.

7.  
Inform in advance or after, transfer the money in the account that the Guarantor
opened with the Creditor or other organizations of Bank of China to repay the
part or total of the debt under the Contract. The undue money in accounts would
be regarded as due immediately. The currency in accounts is different from that
executed under the Contract, may computed applying with the current foreign
exchange rate.

8.  
Other actions that Creditor may believe that is necessary

 
XII. Reservation of Right
 
One of the parties fails to exercise its part or total rights, or not require
another party to take or fulfill the obligation partly or totally, that shall
not be regarded as the party waives the right or exempted from the right.


The right of toleration, extension or postpone to exercise the right, that one
of the parties carries out to another party, these activities shall not affect
any right and obligation under the Contract, and shall not be regarded as a
waive of the contract.
 
 
 
 

--------------------------------------------------------------------------------

 


XIII. Amendment, Modification and Termination
 
Both parties agreed that the Contract may be amended, modified in writing, any
amendment or modification shall be regarded as a non-separated part of the
Contract.


The Contract shall not be terminated before all rights and obligations are
fulfilled with an exception that regulated by laws and regulations or other
agreement between both parties.


Any invalidation of the items of the Contract shall not affect the legal force
of the other items.


XIIII. Application of Law, Solution of Dispute
 
The contract applies for the Laws of People’s Republic of China.


The Contract becomes effective, any dispute raises out during the signing,
carrying on the contract, shall be resolved by negotiation between two parties,
furthermore, any party may take such action as following:
 
Go to Court locating where the Lender or the organizations of Bank of China Co.,
Ltd business registered.


During the period of resolving dispute, the other Items of Contract that not
related to the dispute shall be carried on. And that dispute shall not affect
the other Items of Contract to be carrying on.
 
 
 
 

--------------------------------------------------------------------------------

 
 
XV. Expense
 
The Guarantor shall be responsible for the expense related to signing, carrying
out, resolving dispute (including but not limited to, attorney service charge),
with an exception that the way both parties settled in another agreement or
stipulated by Laws.
 
XVI. Appendixes
 
The appendixes agreed by both parties and attached to the Contract for
performing the Contract shall be regarded as an integrated part of the Contract,
which shall have the same legal effect as the Contract.
 
XVII. Other provision
 
1.  
The Guarantor shall not transfer any right or obligation under the Contract to a
third party without a writing consent from the Creditor.

2.  
The Guarantor shall accept that, when it is needed, the Creditor relegates
carrying on the Contract to other organizations of Bank of China, or transfers
the loan under the Contract to above organizations. The above organizations
authorized by the Creditor have a right to carry out all the rights under the
Contract, to raise the dispute related to the Contract to a law court, an
arbitration authority, to apply for a law enforcement order from a Court.

3.  
The legal successor or assignee of both (each) parties of Contract, shall be
legally bound by the Contract, with an exception that stipulated in another
agreement.

4.  
With an exception that agreed in another agreement, the Registration Address of
both parties describing in the Contract means living address and contact
address, and each party commits that provide a writing notify to another party
when above address is changed.

5.  
The title and business name describing in the Contract is being used for
convenience, shall not be used in an explanation to the contain of Items, rights
and obligations of the Contract.

 
XVII. Become effective.
 
The Contract shall be effective from the date when it is signed by corporate
representative (or Principal) of each party and sealed by each party. The
Contract is made out in 3 duplicates, one for each party, one for the Debtor,
with the same legal enforcement.
 
 
 
 

--------------------------------------------------------------------------------

 
 

GUARANTOR: (Seal) JUNAN TIANMADAO TOURISM DEVELOP CO., LTD (sealed)     
Signature:  ZHANG SHANJIU (signed)         (Signed by corporate representative) 
      Date: 27-11-2009         CREDITOR (Seal):  BANK OF CHINA CO., LTD YISHUI
BRANCH (Sealed)     Signature: LI SHIMING (signed)        (Signed by corporate
representative)        Date: 27-11-2009

 
                                        



 
 

--------------------------------------------------------------------------------

 
                   


CONTRACT
OF
GUARANTEE OF MAXIMUM AMOUNT
2009 Yishui BOC MMA 017-2#
 

Guarantor: YISHUI YINHE TOURISM DEVELOPING CO., LTD     Business License No.: 
371323200002487     Corporate Representative/principal: CHEN JIASHU     Add:
WEST TO YIBO RD. YISHUI COUNTY     Zip:  276004     Tel: 0539-2226899 Fax:
0539-2226899         Creditor: BANK OF CHINA CO., LTD YISHUI BRANCH    
Corporate Representation:  LUAN SHUFENG     Add: 66# Changan Rd. Yishui County
Shandong province     Zip: 276400     Tel:  0539-2252736             Fax:
0539-2266158    

 
To ensure the debt under the Main Contract that describing in Article I of the
Contract to be carried out, the Guarantor agreed to provide the Guarantee to
Guarantee. Both parties agreed to sign this Contract based on an equal
negotiation. With an exception that stipulated by another agreement, the words
explanation shall be based on Main Contract.
 
 
 
 

--------------------------------------------------------------------------------

 


I.  
Main Contract

 
The main contract of this Contract is:
 
The Agreement of Credit Line and certain parts belong to Main Contract among
other signed or being signed single agreement item, amendment or supplement
based on above agreement; which signed between the Creditor and Debtor Shandong
Longkong Development Co., Ltd, 2009 Yishui BOC GA 017#.
 
II.  
Main Creditor’s Right and Duration

 
With an exception that stipulated in another agreement, the Main Creditor’s
right means the debt made under Main Contract in following period:


From the date when the Agreement of Credit Line becomes effective till the date
that the life of debt stipulated in above agreement and the amendment,
supplement of the line of credit expires.
 
III.  
Maximum Amount of Guarantee

 
1.  
The Maximum amount of the guarantee contract:

 
Base currency: RENMINBI
(In words)    FIFTEEN MILLION YUAN
(In number) 15,000,000.00 Yuan
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.  
The date that the period of Main Debt expires describing in Article II, the debt
is regarded as the Main Debt under the Guarantee Contract, such following items
based on the Main Debt shall belong to the Main Debt guaranteed. The exact
amount shall be confirmed as it is repaid.

 
Interest: including legal interest, contract interest, compound interest,
penalty interest.
Liquidated damage;
Compensation;
Cost for realizing creditor’s right: including but not limited to lawsuit
expense, attorney service charge, notarial fees, and costs of execution.
The loss caused by breaching contract by debtor;
Other expenses payable.


The total amount of above two items shall be regarded as the maximum amount of
Guarantee.
 
IV.  
Type of Guarantee.

 
The type of Guarantee of the contract shall be joint guarantee.


V.  
Rising up Guarantee Liability

 
The debtor fails to repay on the contract pay day or contract pay day in advance
to creditor as scheduled under the Main Contract, the creditor may require the
Guarantee to provide the Guarantee obligation.
 
 
 
 

--------------------------------------------------------------------------------

 


The contract pay day mentioned in above paragraph contains of principal repaying
date, interest repaying date or the date that the debtor agrees to repay any
fund to Creditor as schedule under Main Contract. The contract pay day in
advance means that the date that Debtor rises up and a writing consent obtained
from Creditor, and the date that Creditor requires Debtor to repay the principal
and interest and/or any fund under the Main Contract in advance.


Any other co-existent Pledge Agreement or Guarantee related to the Main Debt
besides the Guarantee contract, shall have no influence with any right and
obligation under the Contract, the Guarantor shall not plead against Creditor
based on it.


VI. Period of Guarantee
 
The period of guarantee under the Contract is that: 2 years from the date when
the period of Main Debt expires describing in Article II under the Contract.


During the period of Guarantee, the Creditor may require Guarantor to provide
the Guarantee for total debt or part of it, single or more fund, separately or
totally.
 
VII.  
Time for law action of Guaranteed Debt

 
The Main Debt unpaid yet, a relevant joint guarantee existing, the creditor
requires the Guarantor to provide the joint guarantee obligation before the
period of guarantee expires; the Guarantee obligation and the time for law
action shall be started from the date when Creditor claims the joint guarantee
obligation to Guarantor.
 
 
 
 

--------------------------------------------------------------------------------

 
 
VIII.  
Relation between this Contract and Main Contract

 
If Main Contract contains of the Agreement of Credit Line/General Agreement of
Credit Line Business, to extend the period of credit line/business cooperation,
a writing consent shall be obtained from the Guarantor. Without the consent or
the Guarantor rejects, the Guarantor shall only take the responsibility for the
Main Debt occur during the period of credit line/business cooperation in the
maximum amount, the Guarantee period is described in Article III under the
Contract, that remains unchanged.


To modify other contains or Items of the Agreement of Credit Line/General
Agreement of Credit Line Business, and a single agreement under certain Item of
it, the consent is not needed to get from the Guarantor, who shall provide the
guarantee to the changed Main contract in the maximum amount under Article III
of the Contract.


The maximum amount of Debt guaranteed may be adjusted in a writing format, with
an prior consent from both Creditor and Guarantor.


Without the consent from the Guarantor, the Creditor may entrust a part/total
rights and obligation under the items of Main Contract to other organizations of
Bank of China to carry on, or transfer the Main creditor’s right to a third
party; and debtor’s guarantee obligation remains unchanged.
 
IX.  
Statement and Commitment

 
The Guarantor states and commits as follow:
 
 
1. The Guarantor is a corporate duly organized and valid under the law of the
People’s Republic of China and has the power and authority to own its property
to consummate the transactions contemplated in this contract and join the
litigation, The Guarantor has the power to handle it assets used in business
operation.

 
2. The guarantor is at its option to sign and perform this contract. It is the
Guarantor’s true meaning and has the legal power under the Articles of corporate
and bylaws to sign this contract.



The Guarantor is a corporate, providing Guarantee shall be approved by a
resolution through a board meeting, a shareholders meeting, a directors meeting
following the Articles of Corporation; if any item of the Articles of
Corporation describing the limitation of a Guarantee amount, the Guarantee
amount under the Contract shall not be exceed the limitation.
 
 
 
 

--------------------------------------------------------------------------------

 


Singing the contract and carrying out it shall not breach its article of
corporation or regulations or contracts.
 
3.  
All documents, materials, reports and certificates provided to the Creditor by
the Debtor for consummation of the contract is true, real, complete and
effective.

4.  
Accept checking and monitoring to operation situation, financial statement from
the Creditor with sufficient assistant and co-operation.

5.  
No any material liability hiding from the Creditor as the contract being signed.

6.  
Such events may affect the Guarantor’s financial situation or carrying on the
Contract, including, but not limited to any format split, merger, joint venture,
cooperation, jointly cooperation, dissolution, closedown, liquidation,
transformation; planning to go public, involved into a material lawsuit or
arbitration, the Guarantor shall inform the Creditor in writing.

 
X.  
Disclosure of Related Party and Related inter Transaction in the Group which
Guarantor belongs to.

 
The both parties agreed to the item as following:


The Guarantor shall not be the Group Client defined in Commercial Bank Credit
Risk Management Group Client Guidance (refers: Guidance).
 
XI.  
Breach of Faith and Settlement

 
Any such event shall be regarded as breach of faith under the Contract:
 
 
 
 

--------------------------------------------------------------------------------

 
 
(1)  
The Guarantor fails to accomplish the Guarantee obligation under the Contract.

(2)  
The statement the Guarantor provide to the Contract is not true, or breaking the
commitment in the Contract.

(3)  
The event describing in item 6, article IX, it may have a material influence
with Guarantor’s financial situation and the ability to carry on the Contract.

(4)  
Such events occur to Guarantor, business operation terminated, company
dismissed, and business registration withdrawn or bankrupt.

(5)  
The Guarantor breaks the other obligation of the Contract.

(6)  
The Guarantor breaks agreements among Guarantor and Creditor and the other
organizations of Bank of China CO., Ltd.



In such above events, the Creditor may take the following actions separately or
together in accordance with the fact.
 
1.  
Require the Guarantor to correct their breaches.

2.  
Adjust, suspend or terminate the Creditor’s Line of Credit partly or totally;

3.  
Totally or partly, suspend or terminate the loan fund drawing application under
any contract between the Guarantor and Creditor, unreleased loan fund, not yet
applied trade financing activities.

4.  
Declare the principal and interest of un-repaid loans/trade financing activities
and account payable under the Contract or other contracts, totally or partly due
immediately.

5.  
Terminate or cancel the Contract or, totally or partly terminate or cancel the
other contracts between the Guarantor and Creditor.

6.  
Claim a compensation to the Guarantor of loss caused by the Guarantor’s
breaches.

7.  
Inform in advance or after, transfer the money in the account that the Guarantor
opened with the Creditor or other organizations of Bank of China to repay the
part or total of the debt under the Contract. The undue money in accounts would
be regarded as due immediately. The currency in accounts is different from that
executed under the Contract, may computed applying with the current foreign
exchange rate.

8.  
Other actions that Creditor may believe that is necessary

 
 
 
 

--------------------------------------------------------------------------------

 
 
XII. Reservation of Right
 
One of the parties fails to exercise its part or total rights, or not require
another party to take or fulfill the obligation partly or totally, that shall
not be regarded as the party waives the right or exempted from the right.


The right of toleration, extension or postpone to exercise the right, that one
of the parties carries out to another party, these activities shall not affect
any right and obligation under the Contract, and shall not be regarded as a
waive of the contract.


XIII. Amendment, Modification and Termination
 
Both parties agreed that the Contract may be amended, modified in writing, any
amendment or modification shall be regarded as a non-separated part of the
Contract.


The Contract shall not be terminated before all rights and obligations are
fulfilled with an exception that regulated by laws and regulations or other
agreement between both parties.


Any invalidation of the items of the Contract shall not affect the legal force
of the other items.


XIIII. Application of Law, Solution of Dispute
 
The contract applies for the Laws of People’s Republic of China.


The Contract becomes effective, any dispute raises out during the signing,
carrying on the contract, shall be resolved by negotiation between two parties,
furthermore, any party may take such action as following:
Go to Court locating where the Lender or the organizations of Bank of China Co.,
Ltd business registered.


During the period of resolving dispute, the other Items of Contract that not
related to the dispute shall be carried on. And that dispute shall not affect
the other Items of Contract to be carrying on.
 
 
 
 

--------------------------------------------------------------------------------

 
 
XV. Expense
 
The Guarantor shall be responsible for the expense related to signing, carrying
out, resolving dispute (including but not limited to, attorney service charge),
with an exception that the way both parties settled in another agreement or
stipulated by Laws.
 
XVI. Appendixes
 
The appendixes agreed by both parties and attached to the Contract for
performing the Contract shall be regarded as an integrated part of the Contract,
which shall have the same legal effect as the Contract.
 
XVII. Other provision
 
1.  
The Guarantor shall not transfer any right or obligation under the Contract to a
third party without a writing consent from the Creditor.

2.  
The Guarantor shall accept that, when it is needed, the Creditor relegates
carrying on the Contract to other organizations of Bank of China, or transfers
the loan under the Contract to above organizations. The above organizations
authorized by the Creditor have a right to carry out all the rights under the
Contract, to raise the dispute related to the Contract to a law court, an
arbitration authority, to apply for a law enforcement order from a Court.

3.  
The legal successor or assignee of both (each) parties of Contract, shall be
legally bound by the Contract, with an exception that stipulated in another
agreement.

4.  
With an exception that agreed in another agreement, the Registration Address of
both parties describing in the Contract means living address and contact
address, and each party commits that provide a writing notify to another party
when above address is changed.

5.  
The title and business name describing in the Contract is being used for
convenience, shall not be used in an explanation to the contain of Items, rights
and obligations of the Contract.

 
XVII. Become effective.
 
The Contract shall be effective from the date when it is signed by corporate
representative (or Principal) of each party and sealed by each party. The
Contract is made out in 3 duplicates, one for each party, one for the Debtor,
with the same legal enforcement.
 

 
 
 

--------------------------------------------------------------------------------

 



GUARANTOR: (Seal) YISHUI YINHE TOURISM DEVELOP CO., LTD (sealed)     Signature: 
CHEN JIASHU (signed)        (Signed by corporate representative)        Date:
27-11-2009         CREDITOR (Seal):  BANK OF CHINA CO., LTD YISHUI
BRANCH (Sealed)     Signature: LI SHIMING (signed)        (Signed by corporate
representative)        Date: 27-11-2009

 
 

 
 
 

--------------------------------------------------------------------------------

 
               



CONTRACT
OF
GUARANTEE OF MAXIMUM AMOUNT
2009 Yishui BOC MMA 017-3#
 

Guarantor: YISHUI UNDERGROUND YINGGUANG LAKE TOURISM DEVELOPING CO., LTD    
Business License No.:  371323228005879     Corporate Representative/principal:
 LI HONGWEI     Add: NORTH TO SIMENDONG VILLAGE YUANDONGTOU TOWN YISHUI COUNTY  
  Zip:  276004     Tel: 0539-2226899 Fax: 0539-2226899         Creditor: BANK OF
CHINA CO., LTD YISHUI BRANCH     Corporate Representation:  LUAN SHUFENG    
Add: 66# Changan Rd. Yishui County Shandong province     Zip: 276400     Tel: 
0539-2252736             Fax: 0539-2266158    



To ensure the debt under the Main Contract that describing in Article I of the
Contract to be carried out, the Guarantor agreed to provide the Guarantee to
Guarantee. Both parties agreed to sign this Contract based on an equal
negotiation. With an exception that stipulated by another agreement, the words
explanation shall be based on Main Contract.
 
 
 
 

--------------------------------------------------------------------------------

 


I.  
Main Contract

 
The main contract of this Contract is:
 
The Agreement of Credit Line and certain parts belong to Main Contract among
other signed or being signed single agreement item, amendment or supplement
based on above agreement; which signed between the Creditor and Debtor Shandong
Longkong Travel Development Co., Ltd, 2009 Yishui BOC GA 017#.
 
II.  
Main Creditor’s Right and Duration

 
With an exception that stipulated in another agreement, the Main Creditor’s
right means the debt made under Main Contract in following period:


From the date when the Agreement of Credit Line becomes effective till the date
that the life of debt stipulated in above agreement and the amendment,
supplement of the line of credit expires.
 
III.  
Maximum Amount of Guarantee

 
1.  
The Maximum amount of the guarantee contract:

 
Base currency: RENMINBI
(In words)    FIFTEEN MILLION YUAN
(In number) 15,000,000.00 Yuan
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.  
The date that the period of Main Debt expires describing in Article II, the debt
is regarded as the Main Debt under the Guarantee Contract, such following items
based on the Main Debt shall belong to the Main Debt guaranteed. The exact
amount shall be confirmed as it is repaid.

 
Interest: including legal interest, contract interest, compound interest,
penalty interest.
Liquidated damage;
Compensation;
Cost for realizing creditor’s right: including but not limited to lawsuit
expense, attorney service charge, notarial fees, and costs of execution.
The loss caused by breaching contract by debtor;
Other expenses payable.


The total amount of above two items shall be regarded as the maximum amount of
Guarantee.
 
IV.  
Type of Guarantee.

 
The type of Guarantee of the contract shall be joint guarantee.


V.  
Rising up Guarantee Liability

 
The debtor fails to repay on the contract pay day or contract pay day in advance
to creditor as scheduled under the Main Contract, the creditor may require the
Guarantee to provide the Guarantee obligation.
 
 
 
 

--------------------------------------------------------------------------------

 


The contract pay day mentioned in above paragraph contains of principal repaying
date, interest repaying date or the date that the debtor agrees to repay any
fund to Creditor as schedule under Main Contract. The contract pay day in
advance means that the date that Debtor rises up and a writing consent obtained
from Creditor, and the date that Creditor requires Debtor to repay the principal
and interest and/or any fund under the Main Contract in advance.


Any other co-existent Pledge Agreement or Guarantee related to the Main Debt
besides the Guarantee contract, shall have no influence with any right and
obligation under the Contract, the Guarantor shall not plead against Creditor
based on it.


VI. Period of Guarantee
 
The period of guarantee under the Contract is that: 2 years from the date when
the period of Main Debt expires describing in Article II under the Contract.


During the period of Guarantee, the Creditor may require Guarantor to provide
the Guarantee for total debt or part of it, single or more fund, separately or
totally.
 
VII.  
Time for law action of Guaranteed Debt

 
The Main Debt unpaid yet, a relevant joint guarantee existing, the creditor
requires the Guarantor to provide the joint guarantee obligation before the
period of guarantee expires; the Guarantee obligation and the time for law
action shall be started from the date when Creditor claims the joint guarantee
obligation to Guarantor.
 
VIII.  
Relation between this Contract and Main Contract

 
If Main Contract contains of the Agreement of Credit Line/General Agreement of
Credit Line Business, to extend the period of credit line/business cooperation,
a writing consent shall be obtained from the Guarantor. Without the consent or
the Guarantor rejects, the Guarantor shall only take the responsibility for the
Main Debt occur during the period of credit line/business cooperation in the
maximum amount, the Guarantee period is described in Article III under the
Contract, that remains unchanged.
 
 
 
 

--------------------------------------------------------------------------------

 


To modify other contains or Items of the Agreement of Credit Line/General
Agreement of Credit Line Business, and a single agreement under certain Item of
it, the consent is not needed to get from the Guarantor, who shall provide the
guarantee to the changed Main contract in the maximum amount under Article III
of the Contract.


The maximum amount of Debt guaranteed may be adjusted in a writing format, with
an prior consent from both Creditor and Guarantor.


Without the consent from the Guarantor, the Creditor may entrust a part/total
rights and obligation under the items of Main Contract to other organizations of
Bank of China to carry on, or transfer the Main creditor’s right to a third
party; and debtor’s guarantee obligation remains unchanged.
 
IX.  
Statement and Commitment

 
The Guarantor states and commits as follow:
 
 
1. The Guarantor is a corporate duly organized and valid under the law of the
People’s Republic of China and has the power and authority to own its property
to consummate the transactions contemplated in this contract and join the
litigation, The Guarantor has the power to handle it assets used in business
operation.

 
2. The guarantor is at its option to sign and perform this contract. It is the
Guarantor’s true meaning and has the legal power under the Articles of corporate
and bylaws to sign this contract.



The Guarantor is a corporate, providing Guarantee shall be approved by a
resolution through a board meeting, a shareholders meeting, a directors meeting
following the Articles of Corporation; if any item of the Articles of
Corporation describing the limitation of a Guarantee amount, the Guarantee
amount under the Contract shall not be exceed the limitation.
 
 
 
 

--------------------------------------------------------------------------------

 


Singing the contract and carrying out it shall not breach its article of
corporation or regulations or contracts.
 
3.  
All documents, materials, reports and certificates provided to the Creditor by
the Debtor for consummation of the contract is true, real, complete and
effective.

4.  
Accept checking and monitoring to operation situation, financial statement from
the Creditor with sufficient assistant and co-operation.

5.  
No any material liability hiding from the Creditor as the contract being signed.

6.  
Such events may affect the Guarantor’s financial situation or carrying on the
Contract, including, but not limited to any format split, merger, joint venture,
cooperation, jointly cooperation, dissolution, closedown, liquidation,
transformation; planning to go public, involved into a material lawsuit or
arbitration, the Guarantor shall inform the Creditor in writing.

 
X.  
Disclosure of Related Party and inter Related Transaction in the Group which
guarantor belongs to.

 
The both parties agreed to the item as following:
 
The Guarantor shall not be the Group Client defined in Commercial Bank Credit
Risk Management Group Client Guidance (refers: Guidance).
 
XI.  
Breach of Faith and Settlement

 
Any such event shall be regarded as breach of faith under the Contract:
 
(1)  
The Guarantor fails to accomplish the Guarantee obligation under the Contract.

(2)  
The statement the Guarantor provide to the Contract is not true, or breaking the
commitment in the Contract.

(3)  
The event describing in item 6, article IX, it may have a material influence
with Guarantor’s financial situation and the ability to carry on the Contract.

(4)  
Such events occur to Guarantor, business operation terminated, company
dismissed, and business registration withdrawn or bankrupt.

(5)  
The Guarantor breaks the other obligation of the Contract.

(6)  
The Guarantor breaks agreements among Guarantor and Creditor and the other
organizations of Bank of China CO., Ltd.



 
 
 

--------------------------------------------------------------------------------

 
 
In such above events, the Creditor may take the following actions separately or
together in accordance with the fact.
 
1.  
Require the Guarantor to correct their breaches.

2.  
Adjust, suspend or terminate the Creditor’s Line of Credit partly or totally;

3.  
Totally or partly, suspend or terminate the loan fund drawing application under
any contract between the Guarantor and Creditor, unreleased loan fund, not yet
applied trade financing activities.

4.  
Declare the principal and interest of un-repaid loans/trade financing activities
and account payable under the Contract or other contracts, totally or partly due
immediately.

5.  
Terminate or cancel the Contract or, totally or partly terminate or cancel the
other contracts between the Guarantor and Creditor.

6.  
Claim a compensation to the Guarantor of loss caused by the Guarantor’s
breaches.

7.  
Inform in advance or after, transfer the money in the account that the Guarantor
opened with the Creditor or other organizations of Bank of China to repay the
part or total of the debt under the Contract. The undue money in accounts would
be regarded as due immediately. The currency in accounts is different from that
executed under the Contract, may computed applying with the current foreign
exchange rate.

8.  
Other actions that Creditor may believe that is necessary

 
XII. Reservation of Right
 
One of the parties fails to exercise its part or total rights, or not require
another party to take or fulfill the obligation partly or totally, that shall
not be regarded as the party waives the right or exempted from the right.


The right of toleration, extension or postpone to exercise the right, that one
of the parties carries out to another party, these activities shall not affect
any right and obligation under the Contract, and shall not be regarded as a
waive of the contract.


XIII. Amendment, Modification and Termination
 
Both parties agreed that the Contract may be amended, modified in writing, any
amendment or modification shall be regarded as a non-separated part of the
Contract.


The Contract shall not be terminated before all rights and obligations are
fulfilled with an exception that regulated by laws and regulations or other
agreement between both parties.


Any invalidation of the items of the Contract shall not affect the legal force
of the other items.
 
 
 
 

--------------------------------------------------------------------------------

 


XIIII. Application of Law, Solution of Dispute
 
The contract applies for the Laws of People’s Republic of China.


The Contract becomes effective, any dispute raises out during the signing,
carrying on the contract, shall be resolved by negotiation between two parties,
furthermore, any party may take such action as following:
Go to Court locating where the Lender or the organizations of Bank of China Co.,
Ltd business registered.


During the period of resolving dispute, the other Items of Contract that not
related to the dispute shall be carried on. And that dispute shall not affect
the other Items of Contract to be carrying on.
 
XV. Expense
 
The Guarantor shall be responsible for the expense related to signing, carrying
out, resolving dispute (including but not limited to, attorney service charge),
with an exception that the way both parties settled in another agreement or
stipulated by Laws.
 
XVI. Appendixes
 
The appendixes agreed by both parties and attached to the Contract for
performing the Contract shall be regarded as an integrated part of the Contract,
which shall have the same legal effect as the Contract.
 
 
 
 

--------------------------------------------------------------------------------

 
 
XVII. Other provision
 
1.  
The Guarantor shall not transfer any right or obligation under the Contract to a
third party without a writing consent from the Creditor.

2.  
The Guarantor shall accept that, when it is needed, the Creditor relegates
carrying on the Contract to other organizations of Bank of China, or transfers
the loan under the Contract to above organizations. The above organizations
authorized by the Creditor have a right to carry out all the rights under the
Contract, to raise the dispute related to the Contract to a law court, an
arbitration authority, to apply for a law enforcement order from a Court.

3.  
The legal successor or assignee of both (each) parties of Contract, shall be
legally bound by the Contract, with an exception that stipulated in another
agreement.

4.  
With an exception that agreed in another agreement, the Registration Address of
both parties describing in the Contract means living address and contact
address, and each party commits that provide a writing notify to another party
when above address is changed.

5.  
The title and business name describing in the Contract is being used for
convenience, shall not be used in an explanation to the contain of Items, rights
and obligations of the Contract.

 
XVII. Become effective.
 
The Contract shall be effective from the date when it is signed by corporate
representative (or Principal) of each party and sealed by each party. The
Contract is made out in 3 copies, one for each party, one for the Debtor, with
the same legal enforcement.
 
 
 
 

--------------------------------------------------------------------------------

 
 

GUARANTOR: (Seal) YISHUI UNDERGROUND YINGGUANG LAKE TOURISM DEVELOPING CO., LTD
(sealed)     Signature:  LI HONGWEI (signed)        (Signed by corporate
representative)        Date: 27-11-2009         CREDITOR (Seal):  BANK OF CHINA
CO., LTD YISHUI BRANCH (Sealed)     Signature: LI SHIMING (signed)       
(Signed by corporate representative)        Date: 27-11-2009


 
 
 

--------------------------------------------------------------------------------

 
 


CONTRACT
OF
GUARANTEE OF MAXIMUM AMOUNT
2009 Yishui BOC MMA 017-4#
 

Guarantor:  ZHANG SHANJIU     ID CARD NO.:  372827195802140518     Add:  12#
Shuangcheng Rd. Yishui town, Yishui county     Zip:  276004     Tel:
 0539-2558899 :           Creditor: BANK OF CHINA CO., LTD YISHUI BRANCH    
Corporate Representation:  LUAN SHUFENG     Add: 66# Changan Rd. Yishui County
Shandong province     Zip: 276400     Tel:  0539-2252736             Fax:
0539-2266158    



To ensure the debt under the Main Contract that describing in Article I of the
Contract to be carried out, the Guarantor agreed to provide the Guarantee to
Guarantee. Both parties agreed to sign this Contract based on an equal
negotiation. With an exception that stipulated by another agreement, the words
explanation shall be based on Main Contract.
 
 
 
 

--------------------------------------------------------------------------------

 


I.  
Main Contract

 
The main contract of this Contract is:
The Agreement of Credit Line and certain parts belong to Main Contract among
other signed or being signed single agreement item, amendment or supplement
based on above agreement; which signed between the Creditor and Debtor Shandong
Longkong Development Co., Ltd, 2009 Yishui BOC GA 017#.
 
II.  
Main Creditor’s Right and Duration

 
With an exception that stipulated in another agreement, the Main Creditor’s
right means the debt made under Main Contract in following period:


 
From the date when the Agreement of Credit Line becomes effective till the date
that the life of debt stipulated in above agreement and the amendment,
supplement of the line of credit expires.
 
III.  
Maximum Amount of Guarantee

 
1.  
The Maximum amount of the guarantee contract:

 
Base currency: RENMINBI
(In words)    FIFTEEN MILLION YUAN
(In number) 15,000,000.00 Yuan
 
 
 
 
 

--------------------------------------------------------------------------------

 
2.  
The date that the period of Main Debt expires describing in Article II, the debt
is regarded as the Main Debt under the Guarantee Contract, such following items
based on the Main Debt shall belong to the Main Debt guaranteed. The exact
amount shall be confirmed as it is repaid.

 
Interest: including legal interest, contract interest, compound interest,
penalty interest.
Liquidated damage;
Compensation;
Cost for realizing creditor’s right: including but not limited to lawsuit
expense, attorney service charge, notarial fees, and costs of execution.
The loss caused by breaching contract by debtor;
Other expenses payable.


The total amount of above two items shall be regarded as the maximum amount of
Guarantee.
 
IV.  
Type of Guarantee.

 
The type of Guarantee of the contract shall be joint guarantee.


V.  
Rising up Guarantee Liability

 
The debtor fails to repay on the contract pay day or contract pay day in advance
to creditor as scheduled under the Main Contract, the creditor may require the
Guarantee to provide the Guarantee obligation.
 
 
 
 

--------------------------------------------------------------------------------

 


The contract pay day mentioned in above paragraph contains of principal repaying
date, interest repaying date or the date that the debtor agrees to repay any
fund to Creditor as schedule under Main Contract. The contract pay day in
advance means that the date that Debtor rises up and a writing consent obtained
from Creditor, and the date that Creditor requires Debtor to repay the principal
and interest and/or any fund under the Main Contract in advance.


Any other co-existent Pledge Agreement or Guarantee related to the Main Debt
besides the Guarantee contract, shall have no influence with any right and
obligation under the Contract, the Guarantor shall not plead against Creditor
based on it.


VI. Period of Guarantee
 
The period of guarantee under the Contract is that: 2 years from the date when
the period of Main Debt expires describing in Article II under the Contract.


During the period of Guarantee, the Creditor may require Guarantor to provide
the Guarantee for total debt or part of it, single or more fund, separately or
totally.
 
VII.  
Time for law action of Guaranteed Debt

 
The Main Debt unpaid yet, a relevant joint guarantee existing, the creditor
requires the Guarantor to provide the joint guarantee obligation before the
period of guarantee expires; the Guarantee obligation and the time for law
action shall be started from the date when Creditor claims the joint guarantee
obligation to Guarantor.
 
VIII.  
Relation between this Contract and Main Contract

 
If Main Contract contains of the Agreement of Credit Line/General Agreement of
Credit Line Business, to extend the period of credit line/business cooperation,
a writing consent shall be obtained from the Guarantor. Without the consent or
the Guarantor rejects, the Guarantor shall only take the responsibility for the
Main Debt occur during the period of credit line/business cooperation in the
maximum amount, the Guarantee period is described in Article III under the
Contract, that remains unchanged.
 
 
 
 

--------------------------------------------------------------------------------

 


To modify other contains or Items of the Agreement of Credit Line/General
Agreement of Credit Line Business, and a single agreement under certain Item of
it, the consent is not needed to get from the Guarantor, who shall provide the
guarantee to the changed Main contract in the maximum amount under Article III
of the Contract.


The maximum amount of Debt guaranteed may be adjusted in a writing format, with
an prior consent from both Creditor and Guarantor.


Without the consent from the Guarantor, the Creditor may entrust a part/total
rights and obligation under the items of Main Contract to other organizations of
Bank of China to carry on, or transfer the Main creditor’s right to a third
party; and debtor’s guarantee obligation remains unchanged.
 
IX.  
Statement and Commitment

 
The Guarantor states and commits as follow:
 
 
1. The Guarantor is a corporate duly organized and valid under the law of the
People’s Republic of China and has the power and authority to own its property
to consummate the transactions contemplated in this contract and join the
litigation, The Guarantor has the power to handle it assets used in business
operation.

 
2. The guarantor is at its option to sign and perform this contract. It is the
Guarantor’s true meaning and has the legal power under the Articles of corporate
and bylaws to sign this contract.



The Guarantor is a corporate, providing Guarantee shall be approved by a
resolution through a board meeting, a shareholders meeting, a directors meeting
following the Articles of Corporation; if any item of the Articles of
Corporation describing the limitation of a Guarantee amount, the Guarantee
amount under the Contract shall not be exceed the limitation.


Singing the contract and carrying out it shall not breach its article of
corporation or regulations or contracts.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.  
All documents, materials, reports and certificates provided to the Creditor by
the Debtor for consummation of the contract is true, real, complete and
effective.

4.  
Accept checking and monitoring to operation situation, financial statement from
the Creditor with sufficient assistant and co-operation.

5.  
No any material liability hiding from the Creditor as the contract being signed.

6.  
Such events may affect the Guarantor’s financial situation or carrying on the
Contract, including, but not limited to any format split, merger, joint venture,
cooperation, jointly cooperation, dissolution, closedown, liquidation,
transformation; planning to go public, involved into a material lawsuit or
arbitration, the Guarantor shall inform the Creditor in writing.

 
X.  
Disclosure of Related Party and inter Related Transaction in the Group which
Guarantor belongs to.

 
The both parties agreed to the item as following:


The Guarantor shall not be the Group Client defined in Commercial Bank Credit
Risk Management Group Client Guidance (refers: Guidance).
 
XI.  
Breach of Faith and Settlement

 
Any such event shall be regarded as breach of faith under the Contract:
 
(1)  
The Guarantor fails to accomplish the Guarantee obligation under the Contract.

(2)  
The statement the Guarantor provide to the Contract is not true, or breaking the
commitment in the Contract.

(3)  
The event describing in item 6, article IX, it may have a material influence
with Guarantor’s financial situation and the ability to carry on the Contract.

(4)  
Such events occur to Guarantor, business operation terminated, company
dismissed, and business registration withdrawn or bankrupt.

(5)  
The Guarantor breaks the other obligation of the Contract.

(6)  
The Guarantor breaks agreements among Guarantor and Creditor and the other
organizations of Bank of China CO., Ltd.

 
 
 
 

--------------------------------------------------------------------------------

 


In such above events, the Creditor may take the following actions separately or
together in accordance with the fact.
 
1.  
Require the Guarantor to correct their breaches.

2.  
Adjust, suspend or terminate the Creditor’s Line of Credit partly or totally;

3.  
Totally or partly, suspend or terminate the loan fund drawing application under
any contract between the Guarantor and Creditor, unreleased loan fund, not yet
applied trade financing activities.

4.  
Declare the principal and interest of un-repaid loans/trade financing activities
and account payable under the Contract or other contracts, totally or partly due
immediately.

5.  
Terminate or cancel the Contract or, totally or partly terminate or cancel the
other contracts between the Guarantor and Creditor.

6.  
Claim a compensation to the Guarantor of loss caused by the Guarantor’s
breaches.

7.  
Inform in advance or after, transfer the money in the account that the Guarantor
opened with the Creditor or other organizations of Bank of China to repay the
part or total of the debt under the Contract. The undue money in accounts would
be regarded as due immediately. The currency in accounts is different from that
executed under the Contract, may computed applying with the current foreign
exchange rate.

8.  
Other actions that Creditor may believe that is necessary

 
XII. Reservation of Right
 
One of the parties fails to exercise its part or total rights, or not require
another party to take or fulfill the obligation partly or totally, that shall
not be regarded as the party waives the right or exempted from the right.


The right of toleration, extension or postpone to exercise the right, that one
of the parties carries out to another party, these activities shall not affect
any right and obligation under the Contract, and shall not be regarded as a
waive of the contract.


XIII. Amendment, Modification and Termination
 
Both parties agreed that the Contract may be amended, modified in writing, any
amendment or modification shall be regarded as a non-separated part of the
Contract.


The Contract shall not be terminated before all rights and obligations are
fulfilled with an exception that regulated by laws and regulations or other
agreement between both parties.


Any invalidation of the items of the Contract shall not affect the legal force
of the other items.


XIIII. Application of Law, Solution of Dispute
 
The contract applies for the Laws of People’s Republic of China.


The Contract becomes effective, any dispute raises out during the signing,
carrying on the contract, shall be resolved by negotiation between two parties,
furthermore, any party may take such action as following:
Go to Court locating where the Lender or the organizations of Bank of China Co.,
Ltd business registered.
 
 
 
 

--------------------------------------------------------------------------------

 


During the period of resolving dispute, the other Items of Contract that not
related to the dispute shall be carried on. And that dispute shall not affect
the other Items of Contract to be carrying on.
 
XV. Expense
 
The Guarantor shall be responsible for the expense related to signing, carrying
out, resolving dispute (including but not limited to, attorney service charge),
with an exception that the way both parties settled in another agreement or
stipulated by Laws.
 
XVI. Appendixes
 
The appendixes agreed by both parties and attached to the Contract for
performing the Contract shall be regarded as an integrated part of the Contract,
which shall have the same legal effect as the Contract.
 
XVII. Other provision
 
1.  
The Guarantor shall not transfer any right or obligation under the Contract to a
third party without a writing consent from the Creditor.

2.  
The Guarantor shall accept that, when it is needed, the Creditor relegates
carrying on the Contract to other organizations of Bank of China, or transfers
the loan under the Contract to above organizations. The above organizations
authorized by the Creditor have a right to carry out all the rights under the
Contract, to raise the dispute related to the Contract to a law court, an
arbitration authority, to apply for a law enforcement order from a Court.

3.  
The legal successor or assignee of both (each) parties of Contract, shall be
legally bound by the Contract, with an exception that stipulated in another
agreement.

4.  
With an exception that agreed in another agreement, the Registration Address of
both parties describing in the Contract means living address and contact
address, and each party commits that provide a writing notify to another party
when above address is changed.

5.  
The title and business name describing in the Contract is being used for
convenience, shall not be used in an explanation to the contain of Items, rights
and obligations of the Contract.

 
XVII. Become effective.
 
The Contract shall be effective from the date when it is signed by corporate
representative (or Principal) of each party and sealed by each party. The
Contract is made out in 3 duplicates, one for each party, one for the Debtor,
with the same legal enforcement.
 
 
 
 

--------------------------------------------------------------------------------

 



GUARANTOR: (Seal) ZHANG SHANJIU     Signature:  ZHANG SHANJIU (signed)       
(Signed by corporate representative)        Date: 27-11-2009         CREDITOR
(Seal):  BANK OF CHINA CO., LTD YISHUI BRANCH (Sealed)     Signature: LI SHIMING
(signed)        (Signed by corporate representative)        Date: 27-11-2009



 
 

--------------------------------------------------------------------------------

 
 
CONTRACT
OF
MORTGAGE OF MAXIMUM AMOUNT
Yishui BOC MMA 2009-017#
 

MORTGAGOR: YISHUI YINHE TOURISM DEVELOPING CO., LTD     BUSINESS LICENCE NO.:
371323200002487     CORPORATE REPRESENTATIVE:   CHEN JIASHU     Add:
 WEST TO YIBO RD. YISHUI COUNTY
(THE CROSS OF  GREAT YIHE RIVER AND LITTLE YIHE RIVER JOINT)
    Zip:  276004     ACCOUNT BANK AND ACCOUNT:  YISHUI INDUSTRIAL AND COMMECIAL
BANK 1610020509024537603     Tel: 0539-2226899 Fax:   0539-2226899        
MORTGAGEE: BANK OF CHINA YISHUI BRANCH     CORPORATE REPRESENTATIVE:  LUAN
SHUFENG     Add: 66# Changan Rd. Yishui County Shandong province     Zip: 276400
    Tel: 0539-2252736  Fax:  0539-2266158                



To guarantee the Main Debt under the Main Contract describing in Article I in
this contract to be carried out, the Mortgagor agreed to provide Mortgage for
the Main Debt with the property listed on Guaranty List attached to the
Contract; and the Guarantor has the right of disposal to the property. The
Contract is made out base on an equal negotiation between Mortgagor and
Mortgagee. The words explanation shall be in accordance with the Main Contract
with an exception that agreed in another agreement.
 
 
 
 

--------------------------------------------------------------------------------

 


I.  
Main Contract

 
The main contract of this contract is:


The contracts signed between Mortgagee and the Debtor Shandong Longkong Travel
Development Co., Ltd from 17-11-2009 to 17-11-2012. including Loan contract,
trade financing contract, guarantee letter, capital business and other credit
guarantee contracts (refers in general: single contract), and the amendment and
supplement of above contracts, in which the contracts are pointed as the Main
Contract under the items of this Contract by all parties.
 
II.  
Main Creditor’s Right and Duration.

 
The Main Creditor’s Right means the actual credit’s right occurs in such
duration with an exception that stipulated in another agreement or by laws.
   Date from 11-11-2009 to 11-17-2009, under Article I of the Contract.
 
III.  
Maximum Amount of Guarantee.

 
1.  
The maximum amount of the Creditor’s Right guaranteed under the contract.

Currency:                           RENMINBI
(In words):                         FIFTEEN MILLIOM YUAN
(In number):                       15,000,000.00
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
2. The date that the period of Main Debt expires describing in Article II, the
debt is regarded as the Main Debt under the Guarantee Contract, such following
items based on the Main Debt shall belong to the Main Debt guaranteed. The exact
amount shall be confirmed as it is repaid.

        
Interest: including legal interest, contract interest, compound interest,
penalty interest.
Liquidated damage;
Compensation;
Cost for realizing creditor’s right: including but not limited to lawsuit
expense, attorney service charge, notarial fees, and costs of execution.
The loss caused by breaching contract by Guarantor;
Other expenses payable.


The total amount of above two items shall be regarded as the maximum amount of
Guarantee.
 
IV.  
Guaranty

 
The Guaranty to see “Guaranty list”
Within the period of mortgage, the guaranty is damaged or lost, Any compensation
or supplement shall be paid off the debt under Main Contract ahead of schedule.
if the period of the guarantee of creditor’s right not expired, the Creditor may
draw above funds.
 
V.  
Mortgage Registration

 
The mortgage registration is required, Mortgagor and Creditor shall carry out
the mortgage registration with registry authorities in 10 days after the
Contract is Signed.
 
 
 
 

--------------------------------------------------------------------------------

 
 
VI.  
The Possession and Keeping

 
The Guaranty shall be possessed and kept by Mortgagor, and the document of
rights shall be kept by Mortgagee. The Mortgagor agreed to accept the
examination from the Mortgagee, the agent or person that entrusted by Mortgagee.
The positive assistance shall be provided by Mortgagor.


The Mortgagor shall take a good care, keeping, maintenance of the Guaranty, to
ensure the Guaranty is safe and complete; if any service needed related to the
Guaranty, the mortgagor shall carry it out in time and bear the cost.


Without consent in writing from Mortgagee, the Mortgagor shall not partly or
totally transfer, rent, lend out, distribute based on asset, rebuild,
reconstruct or dispose the Guaranty partly/totally in any other ways; if
approved in writing by Mortgagee, the money got from disposal of Guaranty shall
be repaid the debt or be drawn from a third party that engaged by Mortgagor in
advance.
 
VII.  
Settlement of Depreciation of Guaranty

 
Before the Main Debt under the Contract is repaid completely, the actions that
Mortgagor takes may decrease the value of the Guaranty, the Mortgagee has the
right to request the Mortgagor stopping such actions. The value of Guaranty has
decreased, the Mortgagee has the right to require Mortgage to recover the
decreased portion or provide another Guarantee that the value equal to the
decreased portion and accepted by the Mortgagee. Neither recovering the
decreased portion nor providing another Guarantee by Mortgagor, the Mortgagee
may request the Debtor to repay the debt in advance, if the debtor fails to
repay, the Mortgagee may claims the right of Mortgage.


Non-accessible or depreciation caused by nature disaster, accident, tortuous act
or other matters, the Mortgagor shall take necessary actions to prevent the loss
from worsening, and inform the Mortgagee in writing.
 
 
 
 

--------------------------------------------------------------------------------

 
 
VIII.  
Yield

 
The Debtor failed to fulfill the debt repayment or other events that realizing
the mortgage right occurred under the Contract, and cause the Guaranty is sealed
up by a people’s court, in such event, the Mortgagee may collect the natural
fruits and legal fruits of the sealed up Guaranty from the date when it is
sealed up.


The yield that describing in previous paragraph shall be paid to the cost of
collecting.
 
IX.  
Insurance of Guaranty. (Optional cause, select 2; 1. applicable, 2.
non-applicable)

 
The Mortgagor shall provide insurance to the Guaranty with an insurance company
accepted by both parties, the insurance code and the period of insurance shall
be set by both parties, the insurance amount shall be not less than the
estimated value, the content of the Policy shall be accepted by Mortgagee
without any restricted articles with influence over Mortgagee.


Before the Main Debt is repaid completely under the Contract, the Mortgagor
shall not suspend, terminate, amend or change Policy, and any necessary
reasonable action shall be carried out to ensure the Policy remain valid under
the Contract. If the Mortgagor doesn’t insure the Guaranty or breaks above
agreement, the Mortgagor may decide to insure the Guaranty or renew the
insurance, the cost of insurance shall be taken by Mortgagor, and any loss
caused by above event shall be debited on Debtor’s Debt account.


In __ days after the Contract signed, the Mortgagor shall deliver the original
policy of guaranty, and transfer the claiming right in the event that insurance
matter occurs to Mortgagee. The original policy shall be kept by Mortgagee
before the Main Debt is repaid completely.
 
X.  
Guarantee Obligation

 
The debtor fails to repay on the contract pay day or contract pay day in advance
to Mortgagee as scheduled under the Main Contract, the Mortgagee may claim the
Mortgage rights under the Contract or by laws, and has the priority of
compensation under the maximum amount stipulated in article III of Contract.
 
 
 
 

--------------------------------------------------------------------------------

 


The contract pay day mentioned in above paragraph contains of principal repaying
date, interest repaying date or the date that the debtor agrees to repay any
fund to Mortgagor as schedule under Main Contract. The contract pay day in
advance means that the date that Debtor rises up and approved by Mortgagee, and
the date that Mortgagee requests Debtor to repay the principal and interest
and/or any fund under the Main Contract in advance.
 
XI.  
Ways to Realize Mortgage Right and Mortgage Duration

 
The Guarantee obligation becomes effective, the Mortgagee may claim the mortgage
right to the due debt partly or totally, one item or more items of fund in
accordance with stipulation by laws, regulations.


To each item of Main Debt, the Mortgagee shall claim the Mortgage right in
duration of limits of legal action; if the debt is repaid by installment, the
Mortgagee shall claim the Mortgage right before the date that the duration of
limits of legal action expires of the last term of the debt.
 
XII.  
Realizing the Mortgage Right

 
The Guarantee obligation becomes effective, the Mortgagee may discount the
Guaranty by an agreement with Mortgagor or, by auction or sale to repay the Main
Debt with a priority. If fails to reach an agreement relate to above matter, the
Mortgagee may go to court to get the Guaranty disposed by auction, sales.


The fund got from disposal of the Guaranty, shall be paid to the cost of
disposal and the expenses shall be paid or compensated to the Mortgagee with a
priority, the rest shall be paid to the Main Debt.


Any other co-existent Mortgage or Guarantee of Security for thing related to the
Main Debt besides this contract, shall have no influence to any right and
obligation under the Contract, the Mortgagor shall not plead against Mortgagee
based on it.
 
 
 
 

--------------------------------------------------------------------------------

 
 
XIII. Relation between this Contract and Main Contract
 
If Main Contract contains of the Agreement of Credit Line/General Agreement of
Credit Line Business, to extend the period of credit line/business cooperation,
a writing consent shall be obtained from the Mortgagee. Without the consent or
the Mortgagee rejects, the Mortgagor shall only take the responsibility for the
Main Debt occurs during the period of credit line/business cooperation in the
maximum amount, the Guarantee period is described in Article III under the
Contract.


To modify other contains or Items of the Agreement of Credit Line/General
Agreement of Credit Line Business, and a single agreement under certain Item of
it, the consent is not needed to get from the Mortgagee, who shall provide the
guarantee to the changed Main contract in the maximum amount under Article III
of the Contract.


The maximum amount of Debt guaranteed may be adjusted in a writing format, with
a prior consent from both Mortgagee and Mortgagor.


Any other co-existent Mortgagee related to the Guaranty under this Contract,
without above other Mortgagee’s consent in writing, the modification above
mentioned shall not cause any disbennifit influence over them.


Without the consent from the Mortgagor, the Mortgagee may entrust a part/total
rights and obligation under the items of Main Contract to other organizations of
Bank of China to carry on, or transfer the Main creditor’s right to a third
party; and Mortgagor’s guarantee obligation remains unchanged. And the Mortgagor
shall provide assistance to Mortgagee or the third party to complete procedure
of transferring mortgage right or registering required by laws.
 
XIV.  
Statement and Commitment

 
The Mortgagor states and commits as following:
 
 
1. The Mortgagor is a corporate duly organized and valid under the law of the
People’s Republic of China and has the power and authority to own its property
to consummate the transactions contemplated in this contract and join the
litigation, The Mortgagor has the power to handle it assets used in business
operation

  
2. The Mortgagor shall ensure that no co-existent owner related to the Mortgage,
otherwise, a writing consent shall be obtained from above co-existent owner. The
Mortgagor shall deliver the writing consent to Mortgagee before signing the
Contract.

 
3. The Mortgagor is at its option to sign and perform this contract. It is the
Mortgagor’s true meaning and has the legal power under the Articles of corporate
and bylaws to sign this contract.

 
 

 
 
 

--------------------------------------------------------------------------------

 
 
The Mortgagor is a corporate, providing Guarantee shall be approved by a
resolution through a board meeting, a shareholders meeting, a directors meeting
following the Articles of Corporation; if any item of the Articles of
Corporation describing the limitation of a Guarantee amount, the Guarantee
amount under the Contract shall not be exceed the limitation.


Singing the contract and carrying out it shall not breach its article of
corporation or regulations or contracts. The Mortgagor shall obtained or being
obtained all necessary approval, permit, filed archive or registration for the
Mortgage.
 
 
4. All documents, materials, reports and certificates provided to the Mortgagee
by the Mortgagor for consummation of the contract is true, real, complete and
effective.

 
5. The Mortgagor shall not hide any Security Interest on the Guaranty from the
Mortgagee before the Contract is signed.

 
6. If any, new security interest occurs to the Guaranty, the Guaranty is sealed
up or involved into a material lawsuit or arbitration, the Mortgagor shall
inform the Mortgagee in time.

 
7. If the Guaranty is a project under construction, the Mortgagor shall commit
that there is no a third party with a priority of compensation; if any, the
Mortgagor shall commit to obtain a writing statement from above third party to
give up the priority of compensation. And deliver the writing statement to the
Mortgagee.

 
XV. Contracting Fault
 
After the contract signed, the Mortgagor refuses to process or delays the
Mortgage registration or other reasons, cause the contract unable to carry out,
unable to set the Mortgage, in such event, it shall be concluded a contracting
fault. The loss caused to Mortgagee shall be taken by Mortgagor with a
compensation responsibility.
 
XIV. Disclosure of Related Party and Related Transaction to Guarantor in a Group
 
Both parties agreed to pursuant to item 2 as following:
 
1.  
The Mortgagor shall not be the Group Client defined in “Commercial Bank Credit
Risk Management Group Client Guidance” (refers: Guidance).

2.  
The Mortgagor is a Group Client that defined in Guidance.

 
In accordance with Article XIIV of the Guidance, the Mortgagor shall report the
related party transaction of the value exceed 10% of net assets, including
relation among related party, purpose of transaction, nature of the transaction,
transaction amount and the ratio to the asset, pricing policy (including a
transaction with a amount or a symbolistic amount.)
 
 
 
 

--------------------------------------------------------------------------------

 
 
XIIV. Breach of Faith and Settlement
 
Any such event shall be regarded as breach of faith under the Contract:
 
1.  
The Mortgagor breach the Contract, presume to transfer, rent, lend out,
distribute in kind, rebuild, reconstruct or dispose the Guaranty partly/totally
in other ways.

2.  
Any action the Mortgagor takes may cause an influence on Mortgagee to dispose
the Guaranty under the article of Contract or by laws.

3.  
A depreciation of the Guaranty occurs as describing in Article VII of the
Contract, and the Mortgagor fails to recover the value of the Guaranty or
provide another Guarantee.

4.  
The statements under the Contract from the Mortgagor are not true, or Mortgagor
breaks the commits under the Contract.

5.  
The Mortgagor breaks the other obligation of the Contract.

6.  
Such events occur to Mortgagor, business operation terminated, company
dismissed, and business registration withdrawn or bankrupt.

7.  
The Mortgagor breaks agreements among Mortgagor and Mortgagee and the other
organizations of Bank of China CO., Ltd.

 
In such above events, the Mortgagee may take the following actions separately or
together in accordance with the fact.
 
1.  
Require the Mortgagor to correct their breaches.

2.  
Adjust, suspend or terminate the Mortgagee’s Line of Credit partly or totally;

3.  
Totally or partly, suspend or terminate the loan fund drawing application under
any contract between the Mortgagor and Mortgagee, unreleased loan fund, not yet
applied trade financing activities.

4.  
Declare the principal and interest of un-repaid loans/trade financing activities
and account payable under the Contract or other contracts, totally or partly due
immediately.

5.  
Terminate or cancel the Contract or, totally or partly terminate or cancel the
other contracts between the Mortgagor and Mortgagee.

6.  
Claim a compensation to the Mortgagor of loss caused by the Mortgagor’s
breaches.

7.  
Claim the Mortgage right.

8.  
Other actions that Mortgagee may believe that is necessary

 
 
 
 

--------------------------------------------------------------------------------

 
 
XVIII. Reservation of Right
 
One of the parties fails to exercise its part or total rights, or not require
another party to take or fulfill the obligation partly or totally, that shall
not be regarded as the party waives the right or exempted from the right.


The right of toleration, extension or postpone to exercise the right, that one
of the parties carries out to another party, these activities shall not affect
any right and obligation under the Contract, and shall not be regarded as a
waive of the contract.


XIX. Amendment, Modification and Termination
 
Both parties agreed that the Contract may be amended, modified in writing, any
amendment or modification shall be regarded as a non-separated part of the
Contract.


The Contract shall not be terminated before all rights and obligations are
fulfilled with an exception that regulated by laws and regulations or other
agreement between both parties.


Any invalidation of the items of the Contract shall not affect the legal force
of the other items.


XX. Application of Law, Solution of Dispute
 
The contract applies for the Laws of People’s Republic of China.


The Contract becomes effective, any dispute raises out during the signing,
carrying on the contract, shall be resolved by negotiation between two parties,
furthermore, any party may take such action as following:
Go to Court locating where the Lender or the organizations of Bank of China Co.,
Ltd business registered.


During the period of resolving dispute, the other Items of Contract that not
related to the dispute shall be carried on. And that dispute shall not affect
the other Items of Contract to be carrying on.
 
XXI. Expense
 
The Mortgagor shall be responsible for the expense related to signing, carrying
out, resolving dispute (including but not limited to, attorney service charge),
with an exception that the way both parties settled in another agreement or
stipulated by Laws.
 
 
 
 

--------------------------------------------------------------------------------

 
 
XXII. Appendixes
 
The following document and all the appendixes agreed by both parties and
attached to the Contract for performing the Contract shall be regarded as an
integrated part of the Contract, which shall have the same legal effect as the
Contract.
 
XXIII. Other provision
 
1.  
The Mortgagor shall not transfer any right or obligation under the Contract to a
third party without a writing consent from the Mortgagee.

2.  
The Mortgagor shall accept that, when it is needed, the Mortgagee relegates
carrying on the Contract to other organizations of Bank of China, or transfers
the loan under the Contract to above organizations. The above organizations
authorized by the Mortgagee have a right to carry out all the rights under the
Contract, to raise the dispute related to the Contract to a law court, an
arbitration authority, to apply for a law enforcement order from a Court.

3.  
The legal successor or assignee of both (each) parties of Contract, shall be
legally bound by the Contract, with an exception that stipulated in another
agreement.

4.  
With an exception that agreed in another agreement, the Registration Address of
both parties describing in the Contract means living address and contact
address, and each party commits that provide a writing notify to another party
when above address is changed.

5.  
The title and business name describing in the Contract is being used for
convenience, shall not be used in an explanation to the contain of Items, rights
and obligations of the Contract.

 
XXIIII. Become effective.
 
The Contract shall be effective from the date when it is signed by corporate
representative (or Principal) of each party and sealed by each party. If
Mortgage registration is needed, the contract shall be effective from the date
when the registration is completed. The Contract is made out in 3 duplicates,
one for each party, one for the Debtor, with the same legal effect.
 
 
 
 

--------------------------------------------------------------------------------

 



MORTGAGOR: CHEN JIASHU     Signature:  CHEN JIASHU (signed)        (Signed by
corporate representative)        Date: 27-11-2009         MORTGAGEE (Seal): BANK
OF CHINA CO., LTD YISHUI BRANCH (Sealed)     Signature: LI SHIMING (signed) 
      (Signed by corporate representative)        Date: 27-11-2009


 

 
 
 

--------------------------------------------------------------------------------

 


Attachment:
Pledge List
2009 BOC Yishui Gao 017#


Description of
Pledge
Quantity
(㎡)
Estimated Value
(MillionYuan)
Ownership/
Certificate No.
Location
Registry
Tenure
19,799
16.25
Yiguoyong:
2009-042#
Near the Cross of
Big &small Yihe River
Yishui county Land Board
Tenure
33,000
26.66
Yiguoyong
2009-090#
Near the Cross of
Big &small Yihe River
Yishui county Land Board


 
 
 
 

--------------------------------------------------------------------------------

 